FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        September 19, 2019

                                                                            Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                               Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 18-4083

 ROBERT LEE HOLLOWAY,

       Defendant - Appellant.
                      _________________________________

                    Appeal from the United States District Court
                               for the District of Utah
              (D.C. Nos. 2:17-CV-00267-RJS & 2:11-CR-00984-RJS-1)
                      _________________________________

Gregory W. Stevens, Salt Lake City, UT, for the Appellant.

Ryan D. Tenney (John W. Huber, United States Attorney, with him on the brief), Office
of the United States Attorney, District of Utah, Salt Lake City, UT, for the Appellee.
                         _________________________________

Before HARTZ, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

CARSON, Circuit Judge.
                    _________________________________

       A jury convicted Robert Holloway in federal district court of four counts of wire

fraud in violation of 18 U.S.C. § 1343 and one count of submitting a false tax return in

violation of 26 U.S.C. § 7206. The district court sentenced Holloway to 225 months’

imprisonment, after applying a six-level enhancement for crimes involving 250 or more
victims under U.S.S.G. § 2B1.1(b)(2)(C) (2014).1 After unsuccessfully challenging his

conviction and sentence on direct appeal, Holloway filed a 28 U.S.C. § 2255 motion

raising three grounds for relief: (1) that a total breakdown of communication between

Holloway and his trial counsel caused his trial counsel to perform ineffectively; (2) that

his trial counsel acted ineffectively by failing to argue that the evidence did not support

the district court’s application of the six-level sentencing enhancement; and (3) that the

prosecution violated his due process rights by failing to turn over to the defense favorable

information possessed by a prosecution witness contrary to Brady v. Maryland, 373 U.S.
83 (1963). The district court denied Holloway’s § 2255 motion, but granted a certificate

of appealability on all three issues. We exercise jurisdiction pursuant to 28 U.S.C. §§

1291 and 2253 and affirm.

                                              I.

       Robert Holloway was the president and CEO of US Ventures—a company that

traded in the futures market. Holloway told investors he had developed a special

algorithm that allowed him to trade without losses. He claimed that because of the

algorithm he “could trade the markets and make money whether the market went up or

the market went down.”

       Holloway’s grandiose claims were false. Instead, for several years Holloway

operated US Ventures as a “Ponzi deal”—“taking new clients’ money and paying out




       1
           All references U.S.S.G. § 2B1.1 in this opinion are to the 2014 version.
                                              2
salaries and distributions.” This scheme continued until 2007 when the SEC froze his

accounts.

       Holloway subsequently faced criminal charges. Relevant to this case, federal

prosecutors indicted Holloway on four counts of wire fraud and one count of submitting a

false tax return.

       Attorney Edwin Wall initially represented Holloway in his criminal case.

Approximately a month and a half before trial was set to begin, Wall withdrew as counsel

for Holloway. After Wall’s withdrawal, the district court vacated the trial date due to the

complexity of the case and appointed attorney Kevin Murphy to represent Holloway.

       On November 19, 2013, the district court held a status conference hearing with the

parties. Murphy mentioned a long-shot chance that Holloway might retain private

counsel before trial. The judge responded directly to Holloway: “[I]f you’re going to

retain counsel you’re going to do so by the end of the year. We’re not going to delay this

trial date. And so if you hire a lawyer, you are welcome to do so, but it has got to be by

the end of the calendar year so he can get in and get up to speed and maintain all of the

dates that we have got.”

       In March 2014, Murphy filed a motion requesting a hearing on Holloway’s

competency. In support of the motion, Murphy attached a competency evaluation and a

supplemental evaluator memorandum written by Dr. Jonathan Bone. During his initial

competency evaluation, Dr. Bone determined that Holloway exhibited mild paranoia, and

features of mania and hypomania. He also noted that Holloway met the criteria for



                                             3
Narcissistic Personality Disorder. Yet, he ultimately concluded that Holloway was

competent to stand trial.

       In his supplemental evaluation, however, Dr. Bone expressed greater concern

regarding Holloway’s disposition and ability to stand trial. Dr. Bone stated that he

“believe[d] that [Holloway was] likely compromised with regard to judgment, decision-

making, and assisting properly in his defense.”

       For his part, Holloway adamantly opposed an incompetency defense, and his

counsel’s supposed fixation on his mental health frustrated him. Emails between

Holloway and Murphy demonstrate the increasing strain these competency evaluations

placed on the attorney-client relationship. For example, Murphy repeatedly sought

Holloway’s permission to disclose Dr. Bone’s evaluation to prosecutors. Holloway

denied each request.2 In an email dated March 24, 2014, Murphy requested that

Holloway allow him to talk with prosecutors generally about Dr. Bone’s evaluation

without disclosing it to them. Holloway responded:

       My answer would be. Since i strongly disagree with the report, especially
       the assertion of you and Dr. Bone what it was faked My answer is a definate
       no. I do not want anything regarding this report discussed in anyway shape
       or form with prosecutors or anyone else. As far as a more definite pea
       bargain i am not interested in showing our ( your) hand at this time. At such
       time as it would be appropriate i will let you know.[3]




       2
         Ultimately, Murphy sought ex parte authorization from the magistrate judge
to file certain material related to Holloway’s mental health under seal.
       3
       The email excerpts reproduced in this opinion are in their original form. We
have not edited their contents.
                                             4
      Holloway expressed a similar sentiment in an email dated March 27, 2014, after

Murphy again asked for permission to disclose Holloway’s mental health evaluation to

prosecutors:

      You told me that Bone was brought in to evaluate whether or not there was
      an attempt to defraud. I was also told by you that the investigator was
      brought in by you on limited resources to investigate potential lead that
      would bring out the truth. Instead it appears Dr. Bone & the investigators
      were brought on solely to portray me as mentally ill. If I had of known Dr.
      Bones background regarding his work with as an expert on the criminally
      insane or innocence by being mentally ill pleas, and that was your intent from
      the beginning, I would have gone in completely different direction.

      Spending the limited resources that the Government allocated to you to
      attempt to convince me into a plea deal was not part of the intended plan.
      We have now wasted 7 months of my life to be nowhere. Being creative, not
      being like everyone else in a box does not equate mental illness. I do not
      appreciate the constant reference to your belief that I am mentally ill or your
      belief that I faked the results of the test merely because the results did not
      support your theory of the case.

      Your job is to defend me not package me for the purpose of an easy plea. In
      my last meeting with you & Dr. Bone I felt like I was ambushed. The
      accusations and language used by both of you which is still continuing is
      what I would expect from an accuser not from my counsel. The last 7 months
      should have been spent addressing the facts of the case rather than looking
      for the simple way out. Early on it is apparent you bought into the
      Government side of the case rather than attacking it or addressing my side.

      With what little time we have we need to spend it building my case. To show
      Government that report is of no benefit to my case. Rather showing that each
      of the Government witnesses have a reason to lie, that I did not intently
      mislead any investor and that the Governments attempt to make me look like
      the ringmaster is not true.

      On March 31, 2014, Murphy asked Holloway if he would agree to a second

psychological evaluation. Holloway wrote back:

      It has been my written and verbal direction since retaining you to seek out
      the truth that would prove same and get closure for me and my family.

                                            5
      Instead it seems evident that your intent is to take the easy road, try to prove
      me insane, dump me and go on with your law practice. After multiple emails
      and verbal instructions to cease the insults, and personal attacks yet you
      continue. I will ask you one more time to stop the attacks. It is apparent that
      you have no interest in defending me . . . spending 7 months doing nothing
      to same. If you want out . . . get me a large delay and i will figure it out
      myself. Its apparent the person who is afraid of the Prosecutor is you not me.

      Answer is again no . . . Had i known you were going to this focused on trying
      to ambush and almost extort me into saying uncle i would have never agreed.
      Had i known the background of Bone whos deal is criminal insane plea . . .
      same

The same day, Murphy filed the motion seeking a hearing on the competency issue.

      On April 4, 2014, a federal magistrate judge held a status hearing. After

reviewing Murphy’s motion on competency and hearing from both parties, the judge

issued an Order for Competency Evaluation.

       Scheduling the court-ordered competency evaluation caused even more friction

between Holloway and Murphy. Holloway was adamant that the evaluation not be

scheduled over a weekend and that he be given several weeks’ notice so that he could

take the best flights. He also pointed out to Murphy that the prosecutors scheduled the

evaluation over Easter weekend, and asked Murphy to request different dates. Murphy

followed up with prosecutors on Holloway’s request and later informed Holloway that

they “refuse to re-schedule the competency examination dates, even though I reminded

them it is Easter weekend. They are making arrangements to pay your air fare to come

here for the examination.”

      Dr. Noel Gardner evaluated Holloway on April 19, 2014. He determined that

Holloway has “situational[ly] paranoid interpersonal perspectives” and has a “narcissistic


                                             6
personality makeup.” He also concluded that Holloway has a “very mild form of

persistent hypomania.” But despite these conditions, Dr. Garner concluded that

Holloway “has the capacity but not the willingness to carefully assess [his] legal options”

and that Holloway did not have a “mental disease or defect” that would render him

incompetent “to stand trial.”

       On June 3, 2014, the district court held another status conference hearing.4 The

district court invited Holloway to address the issue of his competency. Holloway stated:

       Well, Your Honor, I trust the direction that—that my counsel is taking. I
       certainly feel no lack of competency in going to court and telling the real
       story, and have no lack of confidence that when we get there we’re going to
       be able to prove innocence. So I’m not—I’m not—I certainly don’t want to
       be—you know, I’m ready to go. I mean I have—I have no desire to
       (unintelligible) negate my right to be able to have a fair trial. So I’m sure we
       don’t want to go down that road.

       At the hearing, Holloway also told the district court that he had not seen a

copy of Dr. Bone’s evaluation, although he asked for a copy, and that he learned of

the results from Dr. Garner’s evaluation during the hearing. The district court

eventually found that Holloway was competent to stand trial.

       The day after the hearing, Holloway expressed his anger regarding Murphy’s

focus on competency. Holloway emailed Murphy that:

       The competency fiasco is not behind us . . . It was your tact not mine. As far
       as i am concerned and it is agreed by a great deal of people is we have wasted
       1 year of valuable time based on the understanding that you do not
       understand what the make up of a complex man is. You from day one
       convicted me and really do believe what the prosecutors have. You have

       4
        Holloway claims that by this time his relationship with Murphy had
deteriorated so much that he and Murphy were no longer communicating by
telephone.
                                              7
       emphatically stressed that you think i am guilty and mentally ill and argued
       with the judge that Gardner was wrong . . . . . so it is not behind us.

       ...

       I am not mad at you but its not behind us. You humiliated your client by
       going outside of my instructions and causing this entire delay.

       Are we going to have a strategy or not? if so what is it.

       I am calm yet focused. I am not going to sit back and trust your strategy
       because so far you are on the same side as the Gov trying to bail and have
       me plea.

       Holloway also expressed his concern that Murphy should have spent more time

formulating a defense, stating that “[w]e clearly should have been preparing for trial 9

months ago instead of this last minute deal. I am not happy with how this is going.”

       Ultimately, Holloway retained private counsel without informing Murphy. On

July 23, 2014, six days before trial was set to start, the prosecutors in this case received a

call from attorney Rebecca Skordas informing them that she had just received a retainer

to represent Holloway. She also informed the prosecutors that Holloway had asked her to

request a trial continuance. On July 25, 2014, prosecutors informed the district court of

this development. That same day, Murphy filed a motion to withdraw as Holloway’s

counsel. The motion stated:

       Without passing judgment upon the propriety of defendant Holloway’s
       request, it does behoove defense counsel, as a matter of courtesy, to present
       the request to this Court. Also, as this motion was being drafted, defense
       counsel received the prosecution’s sixteen-page “Notice of Defendant’s
       Potential Motion to Substitute Counsel and Move for at [sic] Trial
       Continuance.”

       ...


                                              8
       The prosecutors characterize Defendant’s request as a “last-minute,
       desperate attempt to manipulate the legal system . . . .” That seems
       unnecessarily harsh. It will suffice to respond that defendant Holloway’s
       judgment is suspect.

       The district court held a hearing on the motion and the final pretrial conference on

July 28, 2014. The district court was prepared to permit Skordas to enter an appearance

as Holloway’s counsel, but after a recess, Holloway agreed to proceed to trial with

Murphy and Murphy’s co-counsel. The district court denied Holloway’s motion to

continue the trial and denied Murphy’s motion to withdraw. The case proceeded to trial

as planned.

       During the government’s case-in-chief, it called witnesses who testified regarding

the numbers of investors in US Ventures. Four main investor groups invested in US

Ventures. Representatives of each group testified at trial that their groups lost money.

Although each group received some money back from their investments, representatives

of each group testified that collectively each group lost money during Holloway’s

scheme. Their testimony indicated that at least 363 individual investors invested in US

Ventures.5



       5
        Robert Andres, head of Winsome Investment Trust, testified that Winsome
Investment Trust had “about 239, 240, 260” individual investors. Klein testified that
the bank records showed that Winsome Trust investors gave Holloway $24.7 million,
but they received only $14.5 million back.

        David Story, majority owner of US Ventures International, testified that US
Ventures International had “approximately a hundred individual investors.” Klein
testified that US Ventures International investors gave Holloway approximately
$4.45 million, but they received only approximately $3.39 million back.

                                             9
       Roy Klein testified at trial. Klein was the “court appointed receiver” in the related

civil matter recovering funds. The government explained that it called Klein “only as a

summary witness of the bank records.”

       For his part, Klein testified that he worked on “a related civil matter” and had

“familiarity with the bank records of U.S. Ventures.” He explained that his staff had

prepared spreadsheets summarizing 5,300 pages of bank records. He then detailed the

amounts that investor groups had paid Holloway and the amounts they had received back.

       Holloway had requested that Murphy defend him on a theory of intent, but at the

end of trial the jury convicted Holloway on all counts. Holloway then appealed. See

United States v. Holloway, 826 F.3d 1237 (10th Cir. 2016). He raised four issues, two of

which are relevant here.

       First, Holloway raised what we interpreted as an ineffective assistance of counsel

claim based on “a total breakdown in communication between him and his appointed

counsel.” Holloway, 826 F.3d at 1242. We did not, however, reach that issue “because

‘[i]neffective assistance of counsel claims should be brought in collateral proceedings,

not on direct appeal.’” Id. at 1243 (quoting United States v. Galloway, 56 F.3d 1239,

1240 (10th Cir. 1995)).


      Duane Johnson and Ralph Thompson of Novus Technologies testified.
Approximately twenty-four Novus Technologies investors invested with Holloway.
Novus Technologies investors invested approximately $872,000 and they received
only approximately $266,000 back.

       Casey Hall of RCH-2 did not testify about the number of investors involved.
Roy Klein testified that the RCH-2 investors gave Holloway approximately $3.2
million, but they received only $168,461.90 back.
                                            10
       Second, Holloway claimed that the district court erred in calculating the applicable

Guideline range—specifically, that “there was no evidence presented at any time showing

that each of the 250-plus investors suffered an ‘actual loss.’” Id. at 1250–51; see also

U.S.S.G. § 2B1.1(b)(2)(C). But at sentencing Holloway “failed to object, as he [did] on

appeal, to the number of ‘victims’ being over 250.” Id. at 1251. Indeed, at sentencing he

argued “there was insufficient evidence showing that he was aware there were 250

‘victims’ . . . .” Id. (emphasis in original). Because Holloway failed to object to the

number of victims at sentencing, we reviewed his claim for plain error. We concluded

that “any error was not plain.” Id. at 1251–52.

       After we affirmed Holloway’s conviction and sentence, Holloway filed a 28

U.S.C. § 2255 motion. In his motion, he raised three grounds for relief. First, he

reasserted his ineffective assistance of counsel claim based on a complete breakdown

of communication between him and his trial counsel. Second, he claimed that the

government failed to prove there were 250 or more victims and that by failing to

object Murphy provided ineffective assistance. Finally, Holloway argued the

prosecution violated his due process rights by not turning over to the defense

favorable information in the custody of the receiver.

       The district court denied Holloway’s § 2255 motion, but granted Holloway a

certificate of appealability on all three issues raised in his motion. We address each issue

in turn.

                                             II.



                                             11
         “We review the district court’s legal rulings on a § 2255 motion de novo and its

findings of fact for clear error.” United States v. Orange, 447 F.3d 792, 796 (10th Cir.

2006).

         We review mixed questions of law and fact de novo. This includes ineffective

assistance of counsel claims and claims brought under Brady v. Maryland, 373 U.S. 83

(1963). Hickman v. Spears, 160 F.3d 1269, 1273 (10th Cir. 1998) (ineffective assistance

of counsel claims); Banks v. Reynolds, 54 F.3d 1508, 1516 (10th Cir. 1995) (Brady

claims).

                                             III.

                                              A.

         Holloway contends a total breakdown in communication existed between him and

his trial counsel and that breakdown caused a violation of his Sixth Amendment right to

effective assistance of counsel.

         Ineffective assistance of counsel claims ordinarily require a showing of both

deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668, 687

(1984). But in “certain circumstances a presumption of ineffectiveness arises making it

unnecessary to examine [the] actual performance of counsel.” United States v. Soto

Hernandez, 849 F.2d 1325, 1328 (10th Cir. 1988) (citing United States v. Cronic, 466
U.S. 648, 658 (1984)). This rule may apply when there has been a “complete breakdown

in communication between an attorney and client.” Id.

         While no precise definition exists of “[t]he types of communication breakdowns

that constitute ‘total breakdowns,’” generally “a defendant must put forth evidence of a

                                              12
severe and pervasive conflict with his attorney or evidence that he had such minimal

contact with the attorney that meaningful communication was not possible.” United

States v. Lott (“Lott I”), 310 F.3d 1231, 1249 (10th Cir. 2002). We consider four factors

when determining whether a complete breakdown in communication rendered a

defendant’s representation constitutionally ineffective:

       1) whether the defendant’s motion for new counsel was timely; 2) whether
       the trial court adequately inquired into defendant’s reasons for making the
       motion; 3) whether the defendant-attorney conflict was so great that it led to
       a total lack of communication precluding an adequate defense; and 4)
       whether the defendant substantially and unreasonably contributed to the
       communication breakdown.

Id. at 1250 (citing Romero v. Furlong, 215 F.3d 1107, 1113 (10th Cir. 2000)). Applying

these four Romero factors, the district court concluded that no complete breakdown in

communication rendered Holloway’s representation ineffective. Holloway v. United

States, No. 2:17-CV-267, 2018 WL 1831835, at *2–3 (D. Utah Apr. 16, 2018).

       Holloway contends the district court erred when it analyzed each Romero

factor. We now analyze each factor and conclude that no total breakdown in

communication occurred.

       First, we consider whether Holloway “made a timely motion requesting new

counsel.” Romero, 215 F.3d at 1113. Holloway contends his motion for new counsel

was timely, even though he filed it six days before a long-scheduled multi-week trial

because: (1) the district court did not find that he filed the motion simply for the

purpose of delay; (2) he was unable to retain counsel of his choice until late in the

process for financial reasons; and (3) although the deadline for filing a motion to


                                            13
substitute counsel was set 21 days before trial, his counsel did not inform him of that

deadline.

      None of these arguments convince us that Holloway’s motion was timely.

First, while the district court did not find that Holloway filed the motion to delay

trial, throughout the litigation the district court warned Holloway that if he wanted to

hire private counsel he needed to do so quickly. (“We’re not going to delay this trial

date. And so if you hire a lawyer . . . it has got to be by the end of the calendar year

so he can get in and get up to speed and maintain all of the dates that we have got.”).

More importantly, Holloway submitted an affidavit in support of his § 2255 motion

that stated if he “had known of the 21-day deadline, [he] would have retained Ms.

Skordas earlier, because my friend who paid her retainer for me had the funds

available.” Because by his own admission he could have hired counsel earlier, but

nevertheless decided to wait until six days before trial, we are convinced the motion

was untimely.

      Next, we examine whether the trial court adequately inquired into the matter.

Romero, 215 F.3d at 1113. Significantly, at the hearing on Murphy’s motion to

withdraw, the district court did not specifically inquire into the total breakdown of

communication between Holloway and Murphy. Murphy’s motion, however, never

expressly raised the issue. Indeed, Murphy informed the district court that he

requested to withdraw as counsel because Holloway had obtained private counsel

(Skordas).



                                           14
       At the same hearing, the district court granted Murphy a recess after denying

the motion to withdraw so that Murphy, Skordas, and Holloway could meet and

discuss Skordas’s role. When they returned, Murphy explained to the district court

that Skordas would not make her appearance as Holloway’s counsel at the time.

Murphy then represented, in Holloway’s presence and with no objection from

Holloway, that they had discussed whether Holloway “might wish to make a record

on his own behalf” in connection with the motion to “[c]ontinue the trial and

substitute counsel,” but that he had declined.6

       Under these circumstances, where neither counsel nor the defendant indicated

that a total breakdown of communication existed, and both had an opportunity to do

so, we conclude the district court adequately inquired into the matter. See Romero,
215 F.3d at 1114 (concluding “we . . . doubt whether the trial court failed to make an

adequate inquiry under the circumstances,” where the appellant made an ambiguous

statement that may have put the trial court on notice of his complete breakdown of

communication claim and where the appellant failed to renew his objection after his

counsel indicated that the trial court’s resolution would adequately resolve any

conflict).




       6
         Holloway claims his conflict with Murphy began as early as March 24, 2014.
Yet, the district court held multiple hearings prior to the hearing on Murphy’s motion
to withdraw in which Holloway could have informed the district court of his
displeasure with Murphy’s representation. Recall, Holloway represented to the
district court on June 3, 2014 that he “trust[ed] the direction that” Murphy was taking
and that he and Murphy were “all good.”
                                           15
       Third, we consider whether the conflict between Holloway and Murphy was so

great as to result in a total breakdown of communication precluding an adequate

defense. Romero, 215 F.3d at 1113. Specifically, Holloway argues that:

(1) Murphy’s motion to withdraw indicated that his judgment was “suspect”;

(2) Murphy repeatedly sought to have him declared incompetent; and (3) Murphy’s

belief that he was incompetent controlled Murphy’s approach to the case and usurped

his right to determine the objective of his case.7 None of Holloway’s arguments

cause us to conclude that any conflict between Holloway and Murphy was so great as

to result in a total lack of communication precluding an adequate defense.

       Conflict that results in a total breakdown of communication exists where the

defendant and counsel could not, in any manner, communicate. See, e.g., Brown v.

Craven, 424 F.2d 1166, 1170 (9th Cir. 1970) (holding that when a defendant and his

counsel did not communicate because of an “embroiled . . . irreconcilable conflict”

the defendant was “deprive[d] . . . of the effective assistance of . . . counsel . . . .”).

A total breakdown can also exist where the defendant and counsel are embroiled in a

“stormy [relationship] with quarrels, bad language, threats, and counter-threats.”

United States v. Williams, 594 F.2d 1258, 1260 (9th Cir. 1979); but see United States

v. John Doe No. 1, 272 F.3d 116, 124 (2d Cir. 2001) (concluding that while the



       7
         Holloway also pointed to the fact that Murphy learned that he retained
private counsel from the government. Because that fact relates to Holloway’s
actions, not Murphy’s, we address this argument under the final Romero factor—
“whether the defendant substantially and unreasonably contributed to the breakdown in
communication.” Romero, 215 F.3d at 1113.
                                             16
relationship between defendant and counsel “was at times intense as a result of

[defendant’s] violent and aggressive nature, the conflict between the two was not ‘so

great that it . . . resulted in total lack of communication preventing an adequate

defense.’” (quoting United States v. Simeonov, 252 F.3d 238, 241 (2d Cir. 2001)).

       Meanwhile, certain contacts between a defendant and counsel can establish

that no complete breakdown in communication occurred. For example, in United

States v. Lott (“Lott II”), 433 F.3d 718, 721 (10th Cir. 2006), Lott’s counsel did not

provide Lott with any discovery and never visited Lott in jail. Yet, we concluded

“there was not a lack of communication precluding an adequate defense” because:

(1) counsel met with Lott and his probation officer in person to prepare the PSR; (2)

counsel had a policy permitting his clients to call him collect from jail at any time,

Lott was aware of that policy, and Lott made at least one call to counsel; (3) counsel

sent Lott letters, “including one attaching a copy of the PSR and asking for comments

or corrections;” and (4) counsel met in person with Lott in a holding area before

sentencing. Id. at 725; see also United States v. Vaughan, 119 F. App’x 227, 231

(10th Cir. 2004) (unpublished disposition cited only for its persuasive value)

(concluding that the third Romero factor was not satisfied when counsel argued for

their client at sentencing).

       In this case, Holloway claims that Murphy’s description of his judgment as

“suspect” evinces the “adversarial divide” between them. The statement arose in

Murphy’s motion to withdraw in response to prosecutors’ claims that Holloway

requested a change of counsel in a “last-minute, desperate attempt to manipulate the

                                           17
legal system.” Murphy replied, “[t]hat seems unnecessarily harsh. It will suffice to

respond that defendant Holloway’s judgment is suspect.”

       Referring to Holloway’s judgment as “suspect” is not the type of egregious

conduct in which a presumption of prejudice arises under Cronic. See, e.g.,

Turrentine v. Mullin, 390 F.3d 1181, 1208 (10th Cir. 2004) (“This Court has

repeatedly found the Cronic presumption inapplicable where counsel actively

participated in all phases of the trial proceedings.” (internal quotation marks

omitted)); United States v. Coleman, 835 F.3d 606, 612 (6th Cir. 2016) (“[T]he

presumption of prejudice applies only in limited, egregious circumstances . . . .” (internal

quotation marks omitted)). Indeed, that comment tells us nothing about the

relationship between Holloway and Murphy except that Murphy contested the

government’s negative characterization of his client’s motives. Accordingly, we

conclude this lone statement by defense counsel does not evince a “severe and

pervasive” conflict. Lott I, 310 F.3d at 1249.

       Holloway also argues that his counsel’s focus on competency shows a conflict

resulting in a total breakdown in communication. In United States v. Boigegrain, 155
F.3d 1181, 1187 (10th Cir. 1998), we held that “[t]he Sixth Amendment . . . [does]

not require that [a] public defender adhere to the defendant’s apparent wish to avoid

the competency issue.” “[W]hen a lawyer has reason to believe that her client may

not be mentally competent to stand trial, she does not render ineffective assistance of

counsel by making her concerns known to the court.” Id. This is because “[t]he

Constitution prohibits a court from trying defendants who are mentally incompetent.”

                                             18
Id. at 1188 (citing Pate v. Robinson, 383 U.S. 375, 378 (1966)). And “[d]efense

counsel is often in the best position to determine whether a defendant’s competency

is questionable.” Bryson v. Ward, 187 F.3d 1193, 1201 (10th Cir. 1999), cert.

denied, 529 U.S. 1058 (2000). Thus, “the defendant’s lawyer is not only allowed to

raise the competency issue, but, because of the importance of the prohibition on

trying those who cannot understand proceedings against them, she has a professional

duty to do so when appropriate.” Boigegrain, 155 F.3d at 1188.

      Here, Murphy had reason to believe that Holloway might not have been

mentally competent to stand trial. Dr. Bone’s evaluation concluded that Holloway

was competent; yet, his supplemental evaluator memorandum expressed his belief

“that [Holloway] is likely compromised with regard to judgment, decision-making,

and assisting properly in his defense.” But unlike the evaluation, the supplemental

evaluator memorandum arose out of a meeting between Dr. Bone, Holloway, and

Murphy. The meeting’s purpose was to discuss Dr. Bone’s findings from the initial

evaluation. The purpose was not to reevaluate Holloway. Yet after that meeting, Dr.

Bone provided the supplemental evaluator memorandum, in which he described a

renewed concern for Holloway’s competency to stand trial.

      After receiving the supplemental evaluator memorandum, Murphy

appropriately raised Holloway’s competency with the district court in order to seek

an additional opinion. And while Holloway criticizes his counsel’s attempts to have

him declared incompetent, he indicated that he understood the purpose of his



                                         19
evaluation was to determine if he could form the requisite intent to defraud the

victims.

       Holloway also asserts that Murphy’s intent-based defense usurped his ability

to control the objective of his case. But strategic disputes do not establish conflicts

that support total breakdown in communication claims. United States v. Hutchinson,

573 F.3d 1011, 1025 (10th Cir. 2009) (“‘strategic disagreement[s],’ while no doubt

unhelpful to a productive working relationship, are ‘not sufficient to show a complete

breakdown in communication.’” (alteration in original) (quoting Lott II, 433 F.3d at

725)); Lott I, 310 F.3d at 1249 (“Good cause for substitution of counsel consists of

more than a mere strategic disagreement between a defendant and his attorney . . .

rather there must be a total breakdown in communications.” (internal citation

omitted)); cf. Hale v. Gibson, 227 F.3d 1298, 1323 (10th Cir. 2000) (concluding that

Cronic was not implicated where counsel “made a reasonable strategic decision to

concede some involvement by Hale, given the overwhelming evidence presented at

trial, and focused on the extent of his involvement and whether others could have

been involved”). And defenses pursued (or not pursued) at trial are quintessentially

strategic decisions. Gonzalez v. United States, 553 U.S. 242, 248 (2008)

(“[D]ecisions by counsel are generally given effect as to what arguments to

pursue . . . .”); Anderson v. Attorney Gen. of Kan., 425 F.3d 853, 859 (10th Cir.

2005) (“Whether to raise a particular defense is one aspect of trial strategy . . . .”).

       Here, Holloway expressly represented to Murphy that he wanted to contest the

intent element of the wire fraud charges against him. Indeed, Holloway asked

                                            20
Murphy to convince the jury that he “did not intent[ionally] mislead any investor.”

Because Holloway sanctioned a defense based on intent, we are not convinced that

Murphy “usurped” his ability to define the objective of his defense.8 Accordingly,

Murphy’s pursuit of an intent-based defense at trial does not support a complete

breakdown of communication claim.

       Finally, we consider whether Holloway “substantially and unjustifiably

contributed to the breakdown in communication.” Romero, 215 F.3d at 1113. “A

defendant cannot simply manufacture a breakdown in communication and thereby give

rise to a constitutional violation.” Id. at 1114.

       Holloway contends no evidence exists that his actions contributed to the strained

communication with counsel, but the record is to the contrary. As Holloway points out,

Murphy heard about his retention of private counsel from prosecutors, not from



       8
         In McCoy v. Louisiana, 138 S. Ct. 1500, 1508–11 (2018), the Supreme Court
held that a defendant has an autonomy right (i.e., the “[a]utonomy to decide . . . the
objective of the defense”) to assert actual innocence, and where counsel has violated
that right, no showing of prejudice is necessary. Unlike ineffective assistance of
counsel jurisprudence, “a client’s autonomy, not counsel’s competence, is in issue.”
Id. at 1510–11. “These are not strategic choices about how best to achieve a client’s
objectives; they are choices about what the client’s objectives in fact are.” Id. at
1508 (emphases in original). Holloway relies on McCoy to suggest that counsel
usurped Holloway’s right to determine the objective of his defense.

       Clearly McCoy permits a free-standing autonomy claim. But Holloway did
not present that claim to the district court and the district court did not grant a COA
for such a claim. Further, the Supreme Court recognized in McCoy that the disputes
there “were not strategic disputes about whether to concede an element of a charged
offense.” Id. at 1510 (emphasis added). Meanwhile, the disputes here are strategic
disputes. And as noted above, Holloway expressly requested his counsel attack the
intent element of the government’s case against him.
                                              21
Holloway himself. Holloway chose not to communicate directly with Murphy about an

issue that directly affected his representation. Indeed, Holloway stopped taking

Murphy’s calls and limited their communication to email. This undoubtedly contributed

to a tense relationship. Finally, much of Holloway’s hostility is attributable to the

competency proceedings, which, as we just concluded, counsel had an obligation to

pursue.

       In sum, we conclude that the Romero factors do not support Holloway’s

contention that he suffered a complete breakdown in communication with Murphy that

rendered his representation ineffective.

                                             B.

       Holloway also argues that his counsel’s failure to object to a six-level sentencing

enhancement for 250 or more victims under U.S.S.G. § 2B1.1(b)(2)(C) deprived him of

effective assistance of counsel. As we explained in Holloway’s direct appeal,

       The [district] court calculated Mr. Holloway’s Guideline range as 188 to 235
       months and sentenced him to a term of imprisonment of 225 months. Part of
       that calculation came from a six-level enhancement that applies if a crime
       “involved 250 or more victims.” U.S.S.G. § 2B1.1(b)(2)(C) (2014). A
       victim was defined as “any person who sustained any part of the actual loss,”
       § 2B1.1 n.1, and “actual loss” was defined as “the reasonably foreseeable
       pecuniary harm that resulted from the offense.” Id. at n.3.

Holloway, 826 F.3d at 1250.

       In applying the enhancement, the district court appears to have extrapolated from

the testimony of seven witnesses that the number of victims exceeded 250. Holloway

contends these witnesses’ testimony did not establish by a preponderance of the evidence



                                             22
the existence of 250 or more victims. Because Holloway believes his counsel overlooked

this objection, he contends his counsel provided ineffective assistance.

       We evaluate ineffective assistance of counsel claims using the framework

provided in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a

defendant “must show both that his counsel’s performance ‘fell below an objective

standard of reasonableness’ and that ‘the deficient performance prejudiced the defense.’”

Byrd v. Workman, 645 F.3d 1159, 1167 (10th Cir. 2011) (emphasis omitted) (quoting

Strickland, 466 U.S. at 687–88). “Courts are free to address these two prongs in any

order, and failure under either is dispositive.” Id. at 1168.

       “[O]ur review of counsel’s performance under the first prong of Strickland is a

‘highly deferential’ one.” Id. (quoting Hooks v. Workman, 606 F.3d 715, 723 (10th Cir.

2010)). We employ “a strong presumption that counsel provided effective assistance.”

United States v. Kennedy, 225 F.3d 1187, 1197 (10th Cir. 2000). To be constitutionally

deficient, counsel’s performance “must have been ‘completely unreasonable, not merely

wrong, so that it bears no relationship to a possible defense strategy.’” Hoxsie v. Kerby,

108 F.3d 1239, 1246 (10th Cir. 1997) (quoting Hatch v. Oklahoma, 58 F.3d 1447, 1459

(10th Cir. 1995)). Indeed, “we start by presuming, absent a showing to the contrary, that

an attorney’s conduct is objectively reasonable because it could be considered part of a

legitimate trial strategy.” Bullock v. Carver, 297 F.3d 1036, 1047 (10th Cir. 2002). The

defendant bears the “heavy burden” of overcoming that presumption. Fox v. Ward, 200
F.3d 1286, 1295 (10th Cir. 2000). And “the absence of evidence cannot overcome the

‘strong presumption that counsel’s conduct [fell] within the wide range of reasonable

                                             23
professional assistance.’” Burt v. Titlow, 571 U.S. 12, 23 (2013) (alteration in original)

(quoting Strickland, 466 U.S. at 689).

       Here, Holloway failed to establish that his counsel was constitutionally ineffective.

Holloway correctly asserts that: (1) testimony at trial established that US Ventures had at

least 363 investors; (2) the government’s case-in-chief only included the testimony of

seven investors who testified to their losses during the scheme; and (3) no testimony was

presented during trial or at sentencing regarding the specific number of investors who

were made whole before the scheme ended.9 But Holloway has not overcome the

strong presumption that, under all the circumstances, the challenged action “might be

considered sound trial strategy.” Strickland, 466 U.S. at 689 (emphasis added); cf.

Lott v. Trammell, 705 F.3d 1167, 1186 (10th Cir. 2013) (“Appellant must

demonstrate . . . that the challenged action could not be considered sound trial

strategy.”). Indeed, Holloway does not even advance an argument in this regard.

       The strong presumption in favor of attorney competence assumes that counsel

makes a strategic evaluation after considering the relevant costs and benefits of

certain actions. Here, while Holloway’s argument is colorable, the case law is not

settled in this Circuit. In other contexts we have approved reasonable estimates during

sentencing. See, e.g., United States v. Dalton, 409 F.3d 1247, 1251 (10th Cir. 2005)

(“[W]hen the actual drugs . . . are not seized, the trial court may rely upon an estimate to



       9
        We also note that an individual is not a “victim” who suffered an “actual
loss” under § 2B1.1(b)(2) if the individual is “fully and timely reimbursed.” See
United States v. Orr, 567 F.3d 610, 616 (10th Cir. 2009).
                                             24
establish the defendant’s guideline offense level so long as the information relied upon

has some basis of support in the facts of the particular case and bears sufficient indicia of

reliability.” (internal quotation marks omitted)). But we have not addressed this type of

extrapolation. Other circuits have reached different conclusions in analogous

circumstances. Compare United States v. Savarese, 686 F.3d 1, 16 (1st Cir. 2012)

(affirming a district court that determined that ten or more credit card companies were

victims under U.S.S.G. § 2B1.1(b)(2)(A) because: (1) the co-conspirators executed

fraudulent transactions on 107 credit cards, which each resulted in actual loss to the

financial institution that issued that card; (2) most credit cards were destroyed after use,

but 23 were issued by five different institutions; (3) there was additional evidence that a

sixth issuer was harmed), with United States v. Brown, 771 F.3d 1149, 1160 (9th Cir.

2014) (rejecting the argument that “the district court could determine that 100 [out of

405] victims had their financial security substantially endangered solely by extrapolating

from the 27 out of 29 victim impact statements provided to it”). Thus, the benefits of

objecting were unclear.

       Furthermore, an objection could have harmed Holloway. At sentencing, Murphy

sought leniency from the district court, imploring it to depart from the Guideline range to

account for Holloway’s mental proclivities.10 An objection could have resulted in

additional evidence regarding individual victims, which counsel could have reasonably


       10
         The parties did not include the sentencing transcript in the record on appeal.
Nevertheless, we take judicial notice of district court filings. See United States v.
Smalls, 605 F.3d 765, 768 n.2 (10th Cir. 2010) (taking judicial notice of district court
record that was not part of the record on appeal).
                                             25
believed would reduce the likelihood of leniency. Accordingly, we conclude that

Holloway failed to overcome the presumption that his counsel’s actions were strategic.

See Hanson v. Sherrod, 797 F.3d 810, 829 (10th Cir. 2015) (“[W]hen counsel focuses on

some issues to the exclusion of others, there is a strong presumption that he did so for

tactical reasons rather than through sheer neglect.” (quoting Yarborough v. Gentry, 540
U.S. 1, 8 (2003)).

       Nevertheless, Holloway argues that “a valid sentencing challenge overlooked by

trial counsel satisfies both prongs of the Strickland analysis.” In support, Holloway relies

on United States v. Kissick, 69 F.3d 1048 (10th Cir. 1995) and United States v. Glover,

97 F.3d 1345 (10th Cir. 1996). Neither case persuades us that Holloway’s counsel was

ineffective.

       In Kissick, defense counsel “fail[ed] to challenge the use of a prior conviction to

classify the defendant as a career offender when that prior conviction [was] facially

insufficient” to satisfy the requirements for the career offender classification. Kissick, 69
F.3d at 1056 (emphasis added). There, we concluded that counsel’s failure to object

satisfied the deficient performance prong under Strickland. Id. Similarly, in Glover we

held that “[w]hen counsel has unwittingly relieved the government of its burden of proof,

particularly when the evidence of record does not satisfy that burden, it is fair to say

counsel has ‘so undermined the proper functioning of the adversarial process that [it]

cannot be relied on as having produced a just result.’” Glover, 97 F.3d at 1349 (alteration

in original) (footnote omitted) (quoting Strickland, 466 U.S. at 686). But we emphasized



                                             26
that the sentencing “issue counsel failed to raise was clearly meritorious.” Id. (emphasis

added).

       In both Kissick and Glover, counsel failed to raise clearly meritorious arguments

and there was no indication that the defendant could have been prejudiced if counsel

objected. Here, the objection was not a clear winner and could have prejudiced

Holloway. Thus, counsel’s failure to object to the number of victims is reasonably

attributable to sentencing strategy. For those reasons, we are not persuaded that either

Kissick or Glover dictate our resolution of Holloway’s claim.

       Accordingly, Holloway failed to carry his burden with respect to this claim.

                                              IV.

       Finally, Holloway argues that the prosecution violated his due process rights by

failing to turn over evidence in the receiver’s possession. Holloway seeks all the

documents in the receiver’s possession. The district court construed this claim as a Brady

violation and denied relief.

       “[T]he suppression by the prosecution of evidence favorable to an accused . . .

violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. To

establish a Brady violation, the defendant bears the burden of establishing that: the

prosecution suppressed evidence; the evidence was favorable to the accused; and the

evidence was material. Smith v. Sec’y of N.M. Dep’t of Corr., 50 F.3d 801, 824 (10th

Cir. 1995). The “prosecution” includes “not only the individual prosecutor handling the

case, but also extends to the prosecutor’s entire office, as well as . . . other arms of the

                                              27
state involved in investigative aspects of a particular criminal venture.” Smith, 50 F.3d at

824 (internal citation and footnote omitted).

       Holloway contends that the receiver was a member of the prosecution team, and

thus the prosecution had a duty to ask the receiver to provide it with all exculpatory and

material documents.11 “A Brady claim fails if the existence of favorable evidence is

merely suspected.” United States v. Erickson, 561 F.3d 1150, 1163 (10th Cir. 2009).

The defendant bears the burden of establishing that the evidence exists. Id. Here,

Holloway’s Brady violation fails because he does not even attempt to argue that the

documents in the receiver’s possession are favorable to him. Indeed, he claims he cannot

evaluate favorability because he has not seen the receiver’s documents. Speculation is

insufficient to establish favorability under Brady. United States v. Acosta-Gallardo, 656
F.3d 1109, 1117 (10th Cir. 2011) (concluding that the defendant failed to establish

favorability under Brady where “no one knows whether the results [of the fingerprint

analysis] would have been favorable” to the defendant); Sandoval v. Ulibarri, 548 F.3d
902, 915 (10th Cir. 2008) (explaining that the defendant had the burden to establish “his




       11
         The district court concluded that the receiver did not fall within the
prosecution team because he was an officer of the court. Holloway, 2018 WL
1831835, at *4. We have not addressed whether a court-appointed receiver can be a
member of the prosecution team for Brady purposes. Because we resolve this issue on
other grounds, we do not reach that question.


                                            28
[Brady] theory was more than speculation”). Here, Holloway offers even less than

speculation. Thus, Holloway’s Brady claim necessarily fails.12

       We note that Holloway seeks access to all the documents in the receiver’s

possession. To the extent this request may be construed as a discovery motion, we

conclude that he waived the argument. See Adler v. Wal–Mart Stores, Inc., 144 F.3d
664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening brief are

waived.”). Holloway’s briefing referenced only a Brady violation, made no mention of

discovery, and did not cite the proper standard for discovery in § 2255 proceedings. See

Rule 6(a) of the Rules Governing Section 2255 Proceedings. Indeed, neither party

briefed the issue of whether Holloway is entitled to discovery in the § 2255 context to the

district court or on appeal. Accordingly, Holloway waived any argument for discovery.

       AFFIRMED.




       12
         As to materiality, “[u]nder Brady, evidence is material if it creates a
reasonable probability that, had the evidence been disclosed to the defense, the result
of the proceedings would have been different.” United States v. Acosta-Gallardo,
656 F.3d 1109, 1117 (10th Cir. 2011) (internal quotation marks omitted). “A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id. (quoting Scott v. Mullin, 303 F.3d 1222, 1230 (10th Cir. 2002).

        Holloway fails to allege that the documents are material. But, even if he had,
at trial the prosecution presented overwhelming evidence of Holloway’s guilt,
including Holloway’s own emails describing his operation of US Ventures as a
“Ponzi deal.” We doubt that any documents in the possession of the receiver would
undermine our confidence in the outcome of the case, particularly because
Holloway’s defense strategy focused on his mental culpability, not on whether he
was engaged in the underlying conduct itself.
                                            29